Title: To Thomas Jefferson from Tobias Lear, 1 November 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States, November 1st: 1792.

By the President’s command T. Lear has the honor to transmit to the Secretary of State, to be lodged in his Office, a copy of the Constitution formed for the State of Kentucky, which has been transmitted to the President by Colo. McDowell, in compliance with an order of the Convention.

The President thinks it would be proper for him to cause a Copy of this Constitution to be laid before each branch of the Legislature, and requests that the Secretary of State will have them prepared in his Office, unless something should occur to him to render the laying them before the Legislature improper or unnecessary.
The President wishes that all papers which are to be laid before Congress by him may be ready to go in as soon as he has made his general communication to that body.

Tobias LearSecretary to the President of the United States

